Mb. Justice MacLeajry,
after making the above statement of facts, rendered the following opinion of the court.
In the absence of an express agreement to the contrary, the obligation to pay the price of articles of commerce sold at retail, must be performed at the place in which the establishment where the purchase was made is located, as this Supreme Court has repeatedly held, and according also to the latest jurisprudence established by the Supreme Court of Spain.
Inasmuch as plaintiff’s mercantile establishment, where the goods were purchased, is located in the City of San Juan, which point is the only one to be considered for the purposes of the question of jurisdiction, it is evident that the obligation to pay the price should be performed in San Juan.
We adjudge that we should declare, and do declare, that the Municipal Court of'‘ “Catedral”, in San Juan, is competent .to take cognizance in this suit. The records are therefore ordered to be forwarded to said court, and notice hereof given to the Municipal Court of Yabucoa, the costs incurred being taxed against the respective parties.
Messrs. Chief Justice Quiñones, and Associate Justices Hernández and Figueras, concurring.
Associate Justice Sulzbacher did not sit at the hearing of this case.